DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 04/20/2022 is acknowledged.  The Applicant has introduced new claims 9 and 10.  Claims 1-10 are pending in the application and have been examined.

Regarding the Applicant’s arguments on 35 U. S. C. §112(f) interpretation detailed in the Office action mailed on 03/31/2022, the Examiner respectfully responds that 35 U. S. C. §112(f) interpretation of the “basic unit” is maintained because claim 1 even after the amendment uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.

Regarding the Applicant’s arguments on 35 U. S. C. §103 rejections, since claim 1 has been amended and the Examiner has discovered new prior art with subject matter relevant to the structure claimed in claim 1, the Applicant’s arguments are moot. New rejection based on the newly discovered prior art is the subject of this Office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over SHEN (CN 104867381) in view of K’NEX Industries, Inc. structure (see Figures and links below).
Claim 1 is rejected because: 
Shen teaches of three-dimensional (3-D) network structure comprising a basic unit (see the structure shown in Fig.6); the basic unit comprises an upper structure ACE and a lower structure BDF; the upper structure ACE comprises at least two first nodes A, C; the lower structure comprises at least two second nodes B, D which are not coplanar with the at least two first nodes A, C; and all the first nodes and all the second nodes form a three-dimensional network structure through connecting rods O1, O2, O3 and the connecting rods O1, O2, O3 are connected between the two first nodes A, C and the two second nodes B, D or between the first nodes A, C and the second nodes B, D. 

    PNG
    media_image1.png
    306
    263
    media_image1.png
    Greyscale


Shen does not disclose that the 3-D network structure is a robot network structure suitable for physical interaction in an unstructured environment.
However, the preamble of the claim “A robot network structure suitable for an unstructured environment” merely states the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, and therefore the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).

K’NEX structure

    PNG
    media_image2.png
    458
    530
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    397
    702
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    395
    353
    media_image4.png
    Greyscale

https://cdn.website-editor.net/164e9d3d47c34938a88bb8fd2a4fce23/files/uploaded/P4_7_KNEX_lesson_download.pdf

https://www.reddit.com/r/toys/comments/q18wgp/new_building_toy_beam_and_hub_system_like_knex/

https://www.google.com/search?q=knex&source=hp&ei=U9t2YoWUKMuIytMP9oSEuAU&iflsig=AJiK0e8AAAAAYnbpYzWu0lJXwLIPVHC7Yay7fBLiarMH&ved=0ahUKEwjFiaXhoc73AhVLhHIEHXYCAVcQ4dUDCAk&uact=5&oq=knex&gs_lcp=Cgdnd3Mtd2l6EAMyEAguELEDEMcBENEDENQCEEMyCAgAEIAEELEDMgUIABCABDIFCAAQgAQyBQgAEIAEMgUIABCABDIECAAQQzIFCAAQgAQyBQgAEIAEMgUIABCABDoQCC4QxwEQ0QMQ6gIQtAIQQzoKCAAQ6gIQtAIQQzoMCAAQ6gIQtAIQChBDUMcPWL8YYOYcaAFwAHgAgAFLiAGWApIBATSYAQCgAQGwAQo&sclient=gws-wiz

K’NEX Industries, Inc., discloses different 3-Dimensional structures built with elastic materials such as plastic connecting rods, drinking straws, etc., (see Figures and links shown above), wherein: the three-dimensional network structure is a spatial three-dimensional network structure formed by combining the nodes in a space through the connecting rods based on the positions of the nodes; the connecting rods are flexible rods; and when subjected to a lateral acting force from an external environment, each connecting rod of the three-dimensional network structure undergoes elastic deformation to self-adapt to the external environment. Note that the K’NEX connecting rods are made with elastic materials such as plastics and the connecting rods may be substituted with drinking straws which is not only elastic/bendable/deformable to self-adapt to the external environment forces.

In view of the K’NEX Industries’ teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to incorporate Shen’s 3-D network structure into K’NEX Industries’ teachings in a robotic network structure suitable for physical interaction in an unstructured environment because such a structure would provide a basic building block for creating more complex structure more efficiently due to the simplicity of the basic structure.

Regarding claim 2, K’NEX Industries suggests and/or teaches (see above Figures/ pictures/ images) that connecting rods of the 3-D structure may be substituted with drinking straws, which any ordinarily skilled person would know that drinking straws are hollow. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to assemble a 3-D structure with hollow connecting rods such as drinking straws due to the such components would provide a 3-D structure that is elastic/bendable/deformable and self-adapt to the external environment forces and are easily available at very low cost. 

Regarding claims 3-6 claims claiming various configurations and orientations of the connecting rods and type of rods used to create a network structure, it would have been a mere design choice for a person having ordinary skill in the art before the effective filing date of the instant application to select the type of connecting rods or arrange various configurations in different orientations to create a network structure so that a suitable structure as needed can be built, and it would not have required any special skill or knowledge to create the claimed 3-D structures in view of Shen’s and K’NEX Industries’ teachings.
Allowable Subject Matter
Claims 7-8 are objected to because they are dependent on a rejected base claim but would be allowable if the rejections to the base claim can be overcome.  

Claims 7-10 have allowable subject matter as stated in the Office action mailed on 03/31/2022.
Status/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roy M. Punnoose whose telephone number is 571-272-2427 or Fax number 571-273-2427.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY M PUNNOOSE/ 
Primary Examiner 
Art Unit 2886